DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10-15, and 17-18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Toshida (“Development of a New Ceramic Substrate with Gas Flow Control Functionality”).
Regarding claims 1-7, 10-15, and 17-18, Toshida discloses a method for designing an emissions control substrate of an engine exhaust system to optimize exhaust flow through the emissions control substrate to an exhaust sensor within or proximate to the substrate, the emissions control substrate including an inner core and an outer core surrounding the inner core, the inner core defining a plurality of inner channels and the outer core defining a plurality of outer channels, the plurality of inner channels are smaller than the outer channels such that the inner core has a greater channel density than the outer core (page 1, Introduction) : determining whether the substrate satisfies, and modifying a diameter of the inner core until the substrate satisfies, at least one of the following: a predetermined emissions control requirement, a predetermined pressure drop performance, and a predetermined exhaust flow vector requirement to the exhaust sensor; and reducing a depth of the substrate to a smallest depth at which the substrate satisfies the predetermined emissions control requirement, satisfies the predetermined pressure drop performance, satisfies the predetermined exhaust flow vector requirement to the exhaust sensor, and satisfies a predetermined exhaust flow velocity requirement to the exhaust sensor (page 1, Introduction and 2.1 New Development concept); wherein the emissions control substrate is one of a catalytic converter substrate and a particulate filter substrate (page 1, Introduction and 2.1 New Development concept); wherein modifying the diameter of the inner core includes modifying a starting diameter of the inner core, at the starting diameter of the inner core there is equalized gas flow distribution across a cross-section of the substrate (page 1-2, para 2.1,); further comprising using the following equation to determine the starting diameter of the inner core (para 3, Para 2.4); further comprising determining the starting diameter of the inner core based on exhaust concentration of at least one of total hydrocarbon emissions (THC), CO, and NOx (Fig. 1); wherein the inner core and the outer core both have a starting surface area that is at least substantially similar prior to the diameter of the inner core being modified (pages 2-3, para. 2.2 and Fig. 4);  wherein modifying the diameter of the inner core includes increasing the diameter (para 2, para 2.2);
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Toshida (“Development of a New Ceramic Substrate with Gas Flow Control Functionality”) in view Buhrmaster et al.  (US 5,916,133). 
Regarding claim 9, Toshida essentially discloses the features of the claimed invention except a first substrate located either upstream or downstream of a second emission control substrate. 
Buhrmaster et al. teaches that it is conventional to provide an adsorber or a first substrate with upstream converter (8) and downstream converter (22) as an emission control substrate to further enhance the treatment of the exhaust gas stream (Figs. 1-3).
Thus, it would have been obvious in view of Buhrmaster et al. to one having ordinary skill in the art to modify the device of Toshida with an additional emission control substrate as taught by Buhrmaster et al. in order to gain the above benefit.  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Toshida (“Development of a New Ceramic Substrate with Gas Flow Control Functionality”) in view Masaki et al. (US 2013/0064717).
Regarding claim 16, Toshida essentially discloses the features of the claimed invention except the method of determining the starting diameter of the inner core based on frequency factor and activation energy of the emissions control substrate.
Masaki et al. teaches that it is conventional to provide the method step of determining the substrate conversion efficiency based on frequency factor and activation energy of the emissions control substrate (para 0056).
Thus, it would have been obvious in view of Masaki et al. to one having ordinary skill in the art to modify the device of Toshida with the method step of determining the conversion efficiency based on the above variables such as frequency factor and activation energy as taught by Masaki et al. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tom P DUONG whose telephone number is (571)272-2794.  The examiner can normally be reached on Monday-Friday from 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOM P DUONG/Primary Examiner, Art Unit 1774